           Case 2:20-cv-00012-SEH Document 19 Filed 09/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

  JANE DOE NO. 2,

                             Plaintiff,           No. CV 20-12-BU-SEH

 V.
                                                  ORDER
 MONTANA STATE UNlVERSITY,

                             Defendant.


      Plaintiff filed Plaintiffs Motion for Leave to Retain Anonymity and for

Protective Order. 1 Plaintiff states, "[c]ounsel for Defendant was contacted and

'takes no position' on this motion." 2

      If Defendant disputes the validity of the motion, it should so state and

support its position with reasons and relevant authority. If it concedes the motion

is well-taken, it has the obligation to say so.

Ill

Ill


      1
          Doc. 17.
      2
          Doc. 17 at 2.
          Case 2:20-cv-00012-SEH Document 19 Filed 09/17/20 Page 2 of 2



      ORDERED:

     Defendant shall forthwith file a response addressing the merits of the

motion.

              DATED this    17
                                 d-day of September, 2020.

                                               ~~~ct'=,
                                               United States District Judge




                                         -2-
